285 S.W.3d 830 (2009)
James CLAYTON, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 91653.
Missouri Court of Appeals, Eastern District, Division Two.
June 23, 2009.
Scott Thompson, St. Louis, MO, for Appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Jayne T. Woods, Jefferson City, MO, for Respondent.
Before ROY L. RICHTER, P.J., LAWRENCE E. MOONEY, J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
James Clayton appeals the motion court's denial of his Rule 24.035 motion for post-conviction relief after an evidentiary hearing. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).